
	
		II
		109th CONGRESS
		2d Session
		S. 4018
		IN THE SENATE OF THE UNITED
		  STATES
		
			September 29, 2006
			Mr. Wyden (for himself,
			 Mr. Kerry, and Mr. Obama) introduced the following bill; which was
			 read twice and referred to the Committee
			 on Rules and Administration
		
		A BILL
		To establish a Vote by Mail grant
		  program.
	
	
		1.Short titleThis Act may be cited as the
			 Vote by Mail Act of
			 2006.
		2.FindingsCongress makes the following
			 findings:
			(1)The Supreme Court declared in Reynolds v.
			 Sims that [i]t has been repeatedly recognized that all qualified voters
			 have a constitutionally protected right to vote . . . and to have their votes
			 counted..
			(2)In the 2000 and 2004 presidential
			 elections, voting technology failures and procedural irregularities deprived
			 some Americans of their fundamental right to vote.
			(3)In 2000, faulty punch card ballots and
			 other equipment failures prevented accurate vote counts nationwide. A report by
			 the Caltech/MIT Voting Technology Project estimates that approximately
			 1,500,000 votes for president were intended to be cast but not counted in the
			 2000 election because of equipment failures.
			(4)In 2004, software errors, malfunctioning
			 electronic voting systems, and long lines at the polls prevented accurate vote
			 counts and prevented some people from voting. For instance, voters at Kenyon
			 College in Gambier, Ohio waited in line for up to 12 hours because there were
			 only 2 machines available for 1,300 voters.
			(5)Under the Oregon Vote by Mail system,
			 election officials mail ballots to all registered voters at least 2 weeks
			 before election day. Voters mark their ballots, seal the ballots in both
			 unmarked secrecy envelopes and signed return envelopes, and return the ballots
			 by mail or to secure drop boxes. Once a ballot is received, election officials
			 scan the bar code on the ballot envelope, which brings up the voter’s signature
			 on a computer screen. The election official compares the signature on the
			 screen and the signature on the ballot envelope. Only if the signature on the
			 ballot envelope is determined to be authentic is the ballot forwarded on to be
			 counted.
			(6)Oregon’s Vote by Mail system has resulted
			 in an extremely low rate of voter fraud because the system includes numerous
			 security measures such as the signature authentication system. Potential
			 misconduct is also deterred by the power of the State to punish those who
			 engage in voter fraud with up to five years in prison, $100,000 in fines, and
			 the loss of their vote.
			(7)Vote by Mail is one factor making voter
			 turnout in Oregon consistently higher than the average national voter turnout.
			 For example, Oregon experienced a record voting-age-eligible population turnout
			 of 70.6 percent in the 2004 presidential election, compared to 58.4 percent
			 nationally. Oregon’s turnout of registered voters for that election was 86.48
			 percent.
			(8)Women, younger voters, and homemakers also
			 report that they vote more often using Vote by Mail.
			(9)Vote by Mail reduces election costs by
			 eliminating the need to transport equipment to polling stations and to hire and
			 train poll workers. Oregon has reduced its election-related costs by 30 percent
			 since implementing Vote by Mail.
			(10)Vote by Mail allows voters to educate
			 themselves because they receive ballots well before election day, which
			 provides them with ample time to research issues, study ballots, and deliberate
			 in a way that is not possible at a polling place.
			(11)Vote by Mail is accurate—at least 2 studies
			 comparing voting technologies show that absentee voting methods, including Vote
			 by Mail systems, result in a more accurate vote count.
			(12)Vote by Mail results in more up-to-date
			 voter rolls, since election officials use forwarding information from the post
			 office to update voter registration.
			(13)Vote by Mail allows voters to visually
			 verify that their votes were cast correctly and produces a paper trail for
			 recounts.
			(14)In a survey taken 5 years after Oregon
			 implemented the Vote by Mail system, more than 8 in 10 Oregon voters said they
			 preferred voting by mail to traditional voting.
			3.DefinitionsIn this Act:
			(1)ElectionThe term election means any
			 general, special, primary, or runoff election.
			(2)Participating StateThe term participating State
			 means a State receiving a grant under the Vote by Mail grant program under
			 section 4.
			(3)StateThe term State means a State
			 of the United States, the District of Columbia, the Commonwealth of Puerto
			 Rico, or a territory or possession of the United States.
			(4)Voting systemThe term voting system has the
			 meaning given such term under section 301(b) of the Help America Vote Act of
			 2002 (42 U.S.C. 15481(b)).
			4.Vote by mail grant program
			(a)EstablishmentNot later than 270 days after the date of
			 enactment of this Act, the Election Assistance Commission shall establish a
			 Vote by Mail grant program (in this section referred to as the
			 program).
			(b)PurposeThe purpose of the program is to make
			 implementation grants to participating States solely for the implementation of
			 procedures for the conduct of all elections by mail at the State or local
			 government level.
			(c)Limitation on use of fundsIn no case may grants made under this
			 section be used to reimburse a State for costs incurred in implementing mail-in
			 voting for elections at the State or local government level if such costs were
			 incurred prior to the date of enactment of this Act.
			(d)ApplicationA State seeking to participate in the
			 program under this section shall submit an application to the Election
			 Assistance Commission containing such information, and at such time as, the
			 Election Assistance Commission may specify.
			(e)Amount and number of implementation grants;
			 duration of program
				(1)Amount of grants
					(A)In generalSubject to subparagraph (B), the amount of
			 an implementation grant made to a participating State shall be, in the case of
			 a State that certifies that it will implement all elections by mail in
			 accordance with the requirements of subsection (f), with respect to—
						(i)the entire State, $2,000,000; or
						(ii)any single unit or multiple units of local
			 government within the State, $1,000,000.
						(B)Excess funds
						(i)In generalThe Election Assistance Commission shall
			 establish a process to distribute excess funds to participating States. The
			 process shall ensure that such funds are allocated among participating States
			 in an equitable manner, based on the number of registered voters in the area in
			 which the State certifies that it will implement all of its elections by mail
			 under subparagraph (A).
						(ii)Excess funds definedFor purposes of clause (i), the term
			 excess funds means any amounts appropriated pursuant to the
			 authorization under subsection (h)(1) with respect to a fiscal year that are
			 not awarded to a participating State under an implementation grant during such
			 fiscal year.
						(C)Continuing availability of funds after
			 appropriationAn
			 implementation grant made to a participating State under this section shall be
			 available to the State without fiscal year limitation.
					(2)Number of implementation grants
					(A)In generalThe Election Assistance Commission shall
			 award an implementation grant to up to 18 participating States under this
			 section during each year in which the program is conducted.
					(B)One grant per stateThe Election Assistance Commission shall
			 not award more than 1 implementation grant to any participating State under
			 this section over the duration of the program.
					(3)DurationThe program shall be conducted for a period
			 of 3 years.
				(f)Requirements
				(1)Required proceduresA participating State shall establish and
			 implement procedures for conducting all elections by mail in the area with
			 respect to which it receives an implementation grant to conduct such elections,
			 including the following:
					(A)A process for recording electronically each
			 voter’s registration information and signature.
					(B)A process for mailing ballots to all
			 eligible voters.
					(C)The designation of places for the deposit
			 of ballots cast in an election.
					(D)A process for ensuring the secrecy and
			 integrity of ballots cast in the election.
					(E)Procedures and penalties for preventing
			 election fraud and ballot tampering, including procedures for the verification
			 of the signature of the voter accompanying the ballot through comparison of
			 such signature with the signature of the voter maintained by the State in
			 accordance with subparagraph (A).
					(F)Procedures for verifying that a ballot has
			 been received by the appropriate authority.
					(G)Procedures for obtaining a replacement
			 ballot in the case of a ballot which is destroyed, spoiled, lost, or not
			 received by the voter.
					(H)A plan for training election workers in
			 signature verification techniques.
					(I)Plans and procedures to ensure that voters
			 who are blind, visually-impaired, or otherwise disabled have the opportunity to
			 participate in elections conducted by mail and to ensure compliance with the
			 Help America Vote Act of 2002. Such plans and procedures shall be developed in
			 consultation with disabled and other civil rights organizations, voting rights
			 groups, State election officials, voter protection groups, and other interested
			 community organizations.
					(g)Best practices, technical assistance, and
			 reportsThe Election
			 Assistance Commission shall—
				(1)develop, periodically issue, and, as
			 appropriate, update best practices for conducting elections by mail;
				(2)provide technical assistance to
			 participating States for the purpose of implementing procedures for conducting
			 elections by mail; and
				(3)submit to the appropriate committees of
			 Congress—
					(A)annual reports on the implementation of
			 such procedures by participating States during each year in which the program
			 is conducted; and
					(B)upon completion of the program conducted
			 under this section, a final report on the program, together with
			 recommendations for such legislation or administrative action as the Election
			 Assistance Commission determines to be appropriate.
					(h)Authorization of appropriations
				(1)GrantsThere are authorized to be appropriated to
			 award grants under this section, for each of fiscal years 2007 through 2009,
			 $36,000,000, to remain available without fiscal year limitation until
			 expended.
				(2)AdministrationThere are authorized to be appropriated to
			 administer the program under this section, $2,000,000 for the period of fiscal
			 years 2007 through 2009, to remain available without fiscal year limitation
			 until expended.
				(i)Rule of constructionIn no case shall any provision of this
			 section be construed as affecting or replacing any provisions or requirements
			 under the Help America Vote Act of 2002, or any other laws relating to the
			 conduct of Federal elections.
			5.Study on implementation of mail-in voting
			 for elections
			(a)Study
				(1)In generalThe Comptroller General of the United
			 States (in this section referred to as the Comptroller General)
			 shall conduct a study evaluating the benefits of nationwide implementation of
			 mail-in voting in elections, taking into consideration the annual reports
			 submitted by the Election Assistance Commission under section 4(f)(3)(A) before
			 November 1, 2009.
				(2)Specific issues studiedThe study conducted under paragraph (1)
			 shall include a comparison of traditional voting methods and mail-in voting
			 with respect to—
					(A)the likelihood of voter fraud and
			 misconduct;
					(B)accuracy of voter rolls;
					(C)accuracy of election results;
					(D)voter participation in urban and rural
			 communities and by minorities, language minorities (as defined in section 203
			 of the Voting Rights Act of 1965 (42 U.S.C. 1973aa–1a)), and individuals with
			 disabilities; and
					(E)public confidence in the election
			 system.
					(b)ReportNot later than November 1, 2009, the
			 Comptroller General shall prepare and submit to the appropriate committees of
			 Congress a report on the study conducted under subsection (a), together with
			 such recommendations for legislation or administrative action as the
			 Comptroller General determines to be appropriate.
			
